United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-1630
                                 ________________

                                            *
Joseph Rosenberg,                           *
                                            *
             Appellant,                     *      Appeal from the United States
                                            *      District Court for the
      v.                                    *      Eastern District of Missouri.
                                            *
Missouri Department of                      *             [UNPUBLISHED]
Corrections,                                *
                                            *
             Appellee.                      *

                                 ________________

                                Submitted: January 18, 2008
                                    Filed: January 25, 2008
                                 ________________

Before LOKEN, Chief Judge, HANSEN and MURPHY, Circuit Judges.
                            ________________

PER CURIAM.

       Joseph Rosenberg, employed by the Missouri Department of Corrections (the
Department) in a supervisory position as a Correctional Officer III, appeals the district
court's1 grant of summary judgment to the Department in this Title VII retaliation
action. See 42 U.S.C. § 2000e-3(a). Rosenberg claimed that the Department


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
suspended and transferred him to another facility in retaliation for opposing
discriminatory practices. The undisputed facts indicate that Rosenberg escorted two
female coworkers to Superintendent Don Roper's office so that they could report their
claims of sexual harassment by a male supervisor and that he sat silently through the
meeting. He had no other involvement in the claims.

       Having conducted a de novo review of the record, see Hughes v. Stottlemyre,
506 F.3d 675, 678 (8th Cir. 2007) (standard of review), we agree with the district
court's conclusion that Rosenberg failed to establish a prima facie case of retaliation
under the opposition clause of § 2000e-3(a), see Brower v. Runyon, 178 F.3d 1002,
1005 n.3 (8th Cir. 1999) (indicating that the opposition clause of § 2000e-3(a) would
require a good faith belief by the plaintiff that the employer had actually engaged in
a discriminatory practice); Evans v. Kansas City, Mo. Sch. Dist., 65 F.3d 98, 100 (8th
Cir. 1995) ("[P]rotected opposition [requires] a plaintiff [to] show a good faith
reasonable belief that his employer engaged in a discriminatory employment
practice."), cert. denied, 517 U.S. 1104 (1996). The record includes no indication that
Rosenberg believed the substance of the complaints and discloses that his only
involvement was to escort the women to the office and to sit quietly during the
meeting. We decline to address arguments Rosenberg raises for the first time on
appeal regarding the participation clause. See Stone v. Harry, 364 F.3d 912, 914 (8th
Cir. 2004); Berg v. Norand Corp., 169 F.3d 1140, 1145 (8th Cir.), cert. denied, 528
U.S. 872 (1999).

      Because an extended opinion would have no precedential value and no error of
law appears, we affirm the well-reasoned judgment of the district court. See 8th Cir.
R. 47B.
                       ______________________________




                                          -2-